Case 2:20-cv-06503-RGK-JDE Document 2-2 Filed 07/22/20 Page 1 of 7 Page ID #:33




                     EXHIBIT 2


                                      30
7/6/2020   Case 2:20-cv-06503-RGK-JDE Document 2-2    Filed 07/22/20
                                                Entertainment Today  Page 2 of 7 Page ID #:34

                           FASHION             HEALTH            CULTURE             BEAUTY




HEALTH                                                                                                        YOU MAY ALSO LIKE
Big Pharma In Outrage Over Clint
Eastwood's CBD: Euphoric CBD
Gummies - He Fires Back With This!
       By Alice Palmer, Monday, July 6, 2020




                                                                                                              READERS RESULTS




                                                                                                                “The Euphoric CBD Gummies is
(ET) - In an emotional 1-on-1 interview, one of America's most respected
                                                                                                                absolute best CBD product I've
icons revealed that he wouldn't be where he is without CBD.
                                                                                                                ever tried. Thought my days of
                                                                                                                feeling young were long gone. I
We all know and love Clint Eastwood as the charismatic actor and director who has never
                                                                                                                can’t thank you enough for this!”
been shy about advocating for marijuana use. He has always been focused on making
                                                                                                                Lacey Johnson, New York, NY
movies, going on tour, and promoting America. However, he shocked everyone when he
announced his new CBD line, Euphoric CBD Gummies, would be the next step in his career.

In recent developments, Eastwood revealed that he would be stepping away from the
spotlight to put more time into his wellness business, now that it has grown so fast:

     “This was a really, really difficult decision for me. When I started this whole thing back in 2015, it
     really was just a part time passion project and a way for me to give back. Now here we are
     almost 5 years later and Euphoric CBD Gummies has steadily grown into a full-fledged business
     that’s helped thousands of people become pain free and much happier. My line gives me a
     chance to do something bigger than movies and I knew I would regret it for the rest of my life if I
     let that opportunity pass me by.”

Eastwood went on to say that he never really expected things to get this big and that
several studios and sponsors were furious that he was splitting up his time. In fact,
relations with some studios grew so tense that they ended up giving him an ultimatum -
acting or his wellness line.
                                                                                                                 “I’ve been trying to get rid of my
                                                                                                                 joint  pain   for decades.
                                                                                                                                       this report Iright
                                                                                                                                                      cannow  x
                                                                                                                                                           finall
He knew he would receive scrutiny from fans and sponsors for quitting, but he felt it was                      349  people are reading
                                                                                                                 live a normal life thanks to this!”
https://usmagazine-trending-news.com/046dc1e-KQ/?click= 10&backb= 1&txt= 1&cep= 5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                           1/6
                                                                              31
7/6/2020    Case 2:20-cv-06503-RGK-JDE Document 2-2    Filed 07/22/20
                                                 Entertainment Today  Page 3 of 7 Page ID #:35
                                                                                                    live a normal life thanks to this!
time to work on something that would positively change the lives of millions of people.
                                                                                                    Clifton Carter, Austin, TX




                                                                                                   Euphoric CBD Gummies




                                                                                                    Try Euphoric CBD Gummies no




                        Eastwood appears on Fox to announce his biggest project yet

The product Eastwood is referring to is his breakthrough CBD wellness line Euphoric CBD
Gummies. The star has spent the past four years developing a line of highly e ective and
highly potent wellness products that he claims are the solution for those who don’t want to
resort to using opiates.

His product Euphoric CBD Gummies sold out within ten minutes when rst launched
and it seems the world can’t get enough of the bene ts and results.

Eastwood even admitted that big pharma companies are furious with him after noticing a
large decline in sales since Euphoric CBD Gummies was launched on the market.                       “For the first time in forever I am
                                                                                                    finally happy when I look in the
     “Users of Euphoric CBD Gummies are experiencing results that before now were only possible     mirror every morning. I haven’t fe
     through prescription medication. It’s obviously a much cheaper, and safer alternative and      this good in decades!”
     because of that pharmaceutical companies are finding it harder to keep patients using their    Lucas Gordon, Philadelphia, PA
     prescriptions.”


Having a crowd of angry pharmaceutical companies is a unique and e ective endorsement
for Euphoric CBD Gummies, but Eastwood has still been proactive in getting Euphoric CBD
Gummies into the hands of those who need it.

Euphoric CBD Gummies has been found to have a positive impact on key body
functions including - neurological, physical, and psychological.

This includes but not limited to:

           Reduces Chronic Pain
           Supports Joint Health
           Reduces Anxiety
           Reduces Headaches
                                                                                                                                                  x
           Reduces Blood Sugar                                              32                     349 people are reading this report right now
                                                                                                    “Thank God I didn’t go through w
https://usmagazine-trending-news.com/046dc1e-KQ/?click=10&backb=1&txt=1&cep=5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                    2/6
7/6/2020   Case 2:20-cv-06503-RGK-JDE Document 2-2    Filed 07/22/20
                                                Entertainment Today  Page 4 of 7 Page ID #:36
                                                                                                    Thank God I didn t go through w
           Supports Cognitive Health                                                               that surgery… I got the same
           Antioxidant Support                                                                     results, for less than a cup of
                                                                                                   coffee!”
While making an appearance on ‘Fox’ he gifted the cast and crew with Euphoric CBD                  Jim McKale, Seattle, WA
Gummies products and made sure every guest was given a sample of the life changing
supplement. Since then, he has cultivated a huge celebrity clientele who are regularly
reordering the products. See for yourself!


Eastwood’s new line has been a huge hit amongst fellow
celebs who got to try the initial launch of Euphoric CBD
Gummies.




                                                                                                   “I’ve only been using Euphoric C
                                                                                                   Gummies for 2 weeks, and I love
                                                                                                   it!!!!!!!! I have seen a visible chan
                                                                                                   in my appearance and physical
                                                                                                   health, best of all my husband
                                                                                                   complimented me after just 2
                                                                                                   weeks!!!!!”
                                                                                                   Carol Keeton, Denver, CO




       Terry Bradshaw
      “I started a new prescription my doctor suggested and had several negative side
      effects. Eastwood gave me a sample of Euphoric CBD Gummies and the product is a
      miracle worker. It only took a few days for me to notice the difference.”




                                                                                                  349 people are reading this report right now
                                                                                                                                                 x

https://usmagazine-trending-news.com/046dc1e-KQ/?click=10&backb=1&txt=1&cep=5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                   3/6
                                                                           33
7/6/2020   Case 2:20-cv-06503-RGK-JDE Document 2-2    Filed 07/22/20
                                                Entertainment Today  Page 5 of 7 Page ID #:37




       Sam Elliott
      “The absolute CURE for aching feet on the red carpet. This miracle makes a long
      evening or day much more fun. Every night that I use Euphoric CBD Gummies I wake
      up and have more energy then ever before. I can’t believe it.”




       Michael J. Fox
      “The advances Eastwood has made in the CBD industry are remarkable. I wouldn’t
      believe it if I hadn’t had the chance to try it out for myself. After using Euphoric CBD
      Gummies for two weeks I was already feeling like a new me.”




       Garth Brooks
      “It’s hard to believe, but all my chronic pain has vanished! After a few weeks of using        349 people are reading this report right now
                                                                                                                                                    x
https://usmagazine-trending-news.com/046dc1e-KQ/?click= 10&backb= 1&txt= 1&cep= 5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                  4/6
                                                                            34
7/6/2020   Case 2:20-cv-06503-RGK-JDE
                            y     p
                                      Document 2-2    Filed 07/22/20
                                                Entertainment Today
                                                                    g
                                                                      Page 6 of 7 Page ID #:38
      Euphoric CBD Gummies I was able to stop taking all over the counter and
      prescription medications.”




Try It For Yourself!
While Euphoric CBD Gummies is selling out around the world, Eastwood didn’t want our
readers to miss out on experiencing the bene ts of Euphoric CBD Gummies for
themselves.

As such, Eastwood is o ering our lucky readers the chance to try Euphoric CBD Gummies!
There’s no need to rush out to the shops or wait in line. You can order your special bottle of
the supplement right now from the comfort of your own home.

If you want to nally be free from aches and pains while fostering a much happier mood,
make sure you use Euphoric CBD Gummies every day. This product is designed to give you
incredible results.

Because of the high demand of Euphoric CBD Gummies, Eastwood can only o er a limited
amount of special bottles so you’ll need to act quickly to take advantage of this amazing
o er.




                                                                 UPDATE:ONLY 6 SPECIAL BOTTLES STILL AVAILABLE. Promotion expected
                                                                                    to end: Monday, July 6, 2020



                                                                               CLAIM YOUR SPECIAL BOTTLE!



COMMENTS

           Tarah Smith
           I keep see this everywhere - has anyone tried it yet? Looking for Results? Let me know!
           Reply . 13 . Like . 12 minutes ago



           Maria Gonzales
           Im so serious... I´ve been 1 months using this product and the results are really amazing. Highly recommend!
           Reply . 14 . Like . 16 minutes ago



           Jordan Smith
           I'll second that, crazy results to far. gured I had nothing to lose with an o er like this...glad I gave it a shot
           Reply . 2 . Like . 1 hour ago



           Adisson Lewis
           I just claimed my samples. Thanks!
           Reply . 13 . Like . 12 minutes ago                                                35                                                                                x
                                                                                                                                349 people are reading this report right now


https://usmagazine-trending-news.com/046dc1e-KQ/?click=10&backb=1&txt=1&cep=5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                                                 5/6
7/6/2020   Case 2:20-cv-06503-RGK-JDE Document 2-2    Filed 07/22/20
                                                Entertainment Today  Page 7 of 7 Page ID #:39
           Harrison Ferris
           I had a girl of mine (medical-practitioner) read through the studies, she was pretty shocked at how legit they were. I tried this, couldn't
           believe how fast I started seeing results
           Reply . 13 . Like . 12 minutes ago



           Anthony Jack
           damn! I keep seeing reports about this product. they were initially sold-out when I rst tried to get it. nally re-opened it back to the public!
           Reply . 13 . Like . 12 minutes ago



           Kathrin Daryn
           I love the I'm going to give these products a chance to work their magic on me. I've tried everything out there and so far nothing has been
           good enough to help me.
           Reply . 14 . Like . 16 minutes ago



           Cathryn Lane
           worked for me! I worked just like I thought it would. It was easy enough and I just want others to know when something works.
           Reply . 2 . Like . 1 hour ago



           Christina Davis
           Thanks for the info, just started mine.
           Reply . 13 . Like . 12 minutes ago




                                                                                          36                                                                                       x
                                                                                                                                    349 people are reading this report right now

https://usmagazine-trending-news.com/046dc1e-KQ/?click=10&backb=1&txt=1&cep=5CGy137YzJKneF4zLMZOzSgT1Uc24lsLd2SrL7Gda1MV7B1IQ…                                                     6/6
